Citation Nr: 1645530	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1990.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for hypertension and assigned an initial 10 percent disability rating, effective October 16, 2000.

In October 2014 and February 2016 VA Forms 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a June 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent June 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.  

The claim was remanded by the Board in September 2012 and August 2015 for additional development.  Unfortunately, the development requested pertaining to hypertension have not yet been completed.  

The August 2015 Board decision also remanded the issues of service connection for a dental disability and for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), as well as entitlement to an increased rating for erectile dysfunction.  Regarding the dental disability and acquired psychiatric disability, service connection was granted for each claimed disability in a December 2015 rating decision, which has not been appealed as of the date of this decision.  As this represents a full grant of the benefits sought on appeal, neither issue will be considered further herein.  

Regarding the rating assigned for erectile dysfunction, a Statement of the Case (SOC) was issued in December 2015 pursuant to the Board's remand order.  The Veteran did not submit a VA Form 9 Substantive Appeal; therefore, the issue is not on appeal and will not be considered further herein.  See 38 C.F.R. § 20.202 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 remand, the Board reiterated, as explained in its September 2012 remand, that the Veteran reported experiencing multiple hypertensive symptoms, such as psychiatric symptoms, headaches, and joint pains, which cause functional impairment and which were not adequately compensated by a single rating under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Thus, the Board again directed that a new VA examination be provided and that the VA examiner address whether the Veteran's claimed symptoms are caused or aggravated by his hypertension and identify the overall extent of the Veteran's functional impairment due to his hypertension related symptoms/disorders.  The Board also asked the examiner to address whether the Veteran had a systolic blood pressure of predominately 200 or more during the appeal period.  The Board noted that these issues were not addressed in the March 2015 VA hypertension examination.  

Since the 2015 remand, the agency of original jurisdiction (AOJ) completed other remand directives regarding identifying and obtaining outstanding treatment records.  However, a new VA examination was not scheduled or provided.  Moreover, a December 2015 supplemental statement of the case (SSOC) did not discuss the fact that a new examination was ordered by the Board in August 2015 or that such an examination had not yet been scheduled or provided.  

The Veteran has a right, as a matter of law, to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App 268 (1998).  As the Board's September 2012 and August 2015 remand orders have not been complied with, remand of the issue is necessary.  Id. (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested VA examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected hypertension and any residual manifestations.  Access to the virtual claims file must be provided and review of this evidence must be noted in an examination report or an addendum.  Additionally, the examiner must:

a)  State whether, at any point since October 2000, the Veteran's systolic pressure has been predominantly 200 or more.

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any other symptoms or disorders which have been caused or aggravated by his hypertension, to specifically include any headaches or joint pains and provide an explanation to support any opinion rendered.  

c)  Describe the overall extent of the Veteran's functional impairment due to his hypertension and all related symptoms and disorders.

2.  After completion of all requested development and any other development deemed necessary, review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




